Case 1:19-cr-20342-BB Document 56 Entered on FLSD Docket 06/26/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-CR-20342-BLOOM

 UNITED STATES OF AMERICA

 v.

 JORGE VAZQUEZ TORRES,

                Defendant.

 ______________________________/

                Government’s Response in Opposition to Defendant’s Renewed
                            Motion for Compassionate Release


        The United States of America, by and through the undersigned Assistant United States

 Attorney, hereby files its Response in Opposition to Defendant Jorge Vazquez Torres’ Renewed

 Motion for Compassionate Release, (hereinafter, Defendant’s Renewed Motion for Compassionate

 Release). (DE:54). The Defendant’s Renewed Motion for Compassionate Release should be

 denied as Defendant’s imposed sentence appropriately provides the most effective medical care at

 this time, pursuant to 18 U.S.C. § 3553(a)(2)(D).

        I.      Factual Background

        On October 15, 2019, Defendant entered a guilty plea to count 1 of the indictment, which

 charged conspiring to possess with the intent to distribute controlled substances, in violation of

 Title 21, United States Code, Section 846. The controlled substances involved in the conspiracy to

 distribute were heroin and methamphetamine. (DE: 3). At the time of sentencing, Defendant’s

 criminal history was category I, his total offense level was 29, and his guideline imprisonment

 range was 87 to 108 months’ imprisonment. (PSR, DE: 34). Based upon his substantial assistance

 in the prosecution of others, this Court granted the government’s motion to downward depart from
Case 1:19-cr-20342-BB Document 56 Entered on FLSD Docket 06/26/2020 Page 2 of 5




 the sentencing guidelines, pursuant to U.S.S.G. § 5K1.1. (DE: 41, 42, 43). On January 13, 2020,

 Torres was sentenced to 24 months’ imprisonment. (DE: 43 and 44).

        On April 14, 2020, less than three (3) months in custody, Defendant filed his First Motion

 for Compassionate Release. (DE: 46). This Court found Defendant did not present extraordinary

 and compelling reasons as to why compassionate release should be granted, and thus denied

 Defendant’s First Request for Compassionate Release. (DE: 53).

        Defendant’s Renewed Motion for Compassionate Release represents Defendant has tested

 positive for COVID-19. (DE:54). As of the filing of this Motion, the government has been unable

 to confirm with BOP whether Defendant has tested positive for COVID-19, however, if Defendant

 is infected, his release from custody may prove to be detrimental to his health and the health of

 various other people in the community.

        The Government does concede Defendant has documented a history of health challenges

 to include diabetes and hypertension, and thus Defendant meets the criteria set forth by the Center

 for Disease Control and Prevention, (hereinafter, “CDC”), as a person who is at high risk of severe

 outcomes from COVID-19. Further, the Government does acknowledge Defendant’s health

 presents an extraordinary and compelling reason for compassionate release, pursuant to 18 U.S.C.

 § 3582. However, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), to appropriately consider whether to

 reduce a Defendant’s sentence, this Court must 1) find the Defendant exhausted all administrative

 remedies with BOP; 2) weigh the relevant § 3553(a) factors; 3) conclude extraordinary and

 compelling reasons warrant compassionate release; and 4) determine Defendant is not a danger to

 the community.

        The current COVID pandemic, in a relative short period of time, has not only disrupted

 social and economic structures throughout the world, it has caused the death of more than 100,000




                                              2
Case 1:19-cr-20342-BB Document 56 Entered on FLSD Docket 06/26/2020 Page 3 of 5




 people in the United States alone. In response to the pandemic, BOP has taken significant

 measures to protect the health of the inmates within BOP facilities, however, none of the

 preventative steps taken by BOP seem to have prevented Defendant from contracting COVID.

 And while Defendant’s request for compassionate release may allow Defendant to seek medical

 assistance from a preferred physician, it will most certainly allow Defendant to come into contact

 with a greater number of persons than he would inside a BOP facility. This increased exposure

 would undoubtedly allow more people, including persons within Defendant’s household, to come

 into direct contact with a person COVID-19 positive. The ramifications of this contact, while not

 assured, can only be assumed based upon the number of deaths reported in the United States alone.

        Pursuant to 18 U.S.C. § 3553(a)(2)(D), there is a medical need for Defendant to serve the

 entirety of the sentence imposed. At this time, Defendant is receiving the best uninterrupted

 medical care he may receive without the risk of infecting a great number of community members.

 If the Court were to grant Defendant’s Renewed Motion for Compassionate Release, Defendant

 will be transferred from Oklahoma to South Florida, where he will be confined to his home. While

 transient, Defendant will come into contact with a variety of people and while confined at home,

 Defendant will live in close proximity with other persons who live inside of the home. Defendant’s

 transient movement will force Defendant to forgo consistent medical care, which may cause a

 decline in Defendant’s health. Additionally, Defendant’s movement and subsequent home

 confinement provides an opportunity for COVID-19 to spread to a greater number of people

 outside of the BOP facility where Defendant is presently located.




                                             3
Case 1:19-cr-20342-BB Document 56 Entered on FLSD Docket 06/26/2020 Page 4 of 5




       The danger to the community and the danger to Defendant is a real danger. For this reason,

 this Court should deny Defendant’s Renewed Motion for Compassionate Release.


                                            Respectfully submitted,

                                            ARIANA FAJARDO ORSHAN
                                            UNITED STATES ATTORNEY

                                            /s/ Breezye Telfair
                                            Breezye Telfair
                                            Assistant United States Attorney
                                            11200 NW 20th Street, Suite 101
                                            Miami, Florida 33172
                                            (305) 715-7644/7655




                                           4
Case 1:19-cr-20342-BB Document 56 Entered on FLSD Docket 06/26/2020 Page 5 of 5




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 26, 2020, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. Additionally, a copy of this response was mailed to

 Jorge Vazquez-Torres, Register Number 20162-104, at Federal Transfer Center, P.O. Box 898801,

 Oklahoma City, Oklahoma, 73189-8801.




                                           /s/ Breezye Telfair
                                           Breezye Telfair
                                           Assistant United States Attorney




                                           5
